559 S.E.2d 165 (2002)
253 Ga. App. 439
EVANS et al.
v.
MARSHALL.
No. A01A2113.
Court of Appeals of Georgia.
January 24, 2002.
Ronald S. Iddins, Columbus, for appellants.
Richard E. Flowers, Columbus, for appellee.
MIKELL, Judge.
On June 24, 1996, Fred D. Marshall, Jr. d/b/a Parade of Homes sued his tenants, *166 Joseph C. Evans and Erin K. Evans, to recover an unspecified sum for damages to the leased premises. The Evanses filed a timely answer. On January 18, 2001, Marshall filed an amendment to the complaint, seeking additional damages unknown to him at the time of the filing of the original suit. The Evanses did not respond to the amended complaint. On February 28, 2001, Marshall moved for the entry of default and a hearing on the issue of damages. On the same day, the trial court granted the motion, entered a default, and scheduled the matter for a trial on damages. That trial was held the next day, and it resulted in a judgment in the amount of $6,074.43. We granted the Evanses' application for discretionary appeal.
The trial court erred in ruling that the Evanses were in default for failure to file responsive pleadings. A defendant is not required to answer an amended complaint unless ordered to do so by the trial court. OCGA § 9-11-15(a); Random Access v. Atlanta Datacom, 232 Ga.App. 269, 270, 501 S.E.2d 610 (1998); Chan v. W-East Trading Corp., 199 Ga.App. 76, 79(5), 403 S.E.2d 840 (1991). The Evanses were not in default, and the trial court erred by holding a trial on the issue of damages. The default order dated February 28, 2001, and the final judgment must be reversed.
Judgment reversed.
BLACKBURN, C.J., and POPE, P.J., concur.